Mr. Chief Justice English delivered the opinion of the Court. This was an indictment in the Prairie Circuit Court, at February term, 1857, as follows: “ The grand jurors, etc., etc., upon their oaths present that Sina Stillwell, late of, etc., on the 20th day of October, 1856, at, etc., did unlawfully suffer a game of pocre, the same being a game at cards, to be carried on in her house, contrary to the form of the statute in such case made and provided, and against the peace and dignity of the State,” etc. The Court quashed the indictment, on motion of the defendant, on the grounds that it charged no offence known to the law, etc., etc.; and the State appealed. The judgment of the Court below is in accordance with the decision of this Court in Stith vs. The State, 13 Ark. 680, and must be affirmed.